Tom Glaze, Justice, concurring. Among other things, the appellant seeks to appeal the lower court’s order closing all proceedings of the parties’ divorce pursuant to Ark. Code Ann. § 16-13-318 (1987). She claims the closure is violative of her First Amendment rights to an open trial which, she argues, the state guarantees under Ark. Code Ann. § 16-10-105 (1987). Appellee responds the lower court’s order is interlocutory, not final, and therefore not applicable. While I agree with the majority that the appellant has no right to appeal under ARAP Rule 2, I write to express my concerns. The chancellor’s rejection of the appellant’s First Amendment argument effectively eliminates any right she might have to an open trial. True, if she chooses later to appeal from the chancellor’s decree on the merits, appellant can then raise her First Amendment issue. But, even if this court agrees with her argument, this court generally decides chancery cases on de novo review, thereby avoiding further trial proceedings below. Thus, while appellant might prevail in her constitutional argument on appeal, the decision granting her an open trial, most likely, would prove moot as to her.1  Appellant suggests that, because the chancellor’s closure ruling effectively precludes her from obtaining an enforceable decision granting her an open trial, she should be able to appeal under Rule 2(a)(2) of the Arkansas Rules of Appellate Procedure. However, that rule provides that an appeal may be taken from an order which in effect determines the action and prevents a judgment from which an appeal might be taken, or discontinues the action. Of course, the chancellor’s closure order here in no way determines the parties’ action even though it might be argued the appellant is effectively prevented from appealing the order. Such difficulty for appellant aside, her request to appeal under the circumstances described simply fails to come within the terms set out in Rule 2(a)(2). Nor can she appeal under the terms of Rule 2(a)(1) because the chancellor’s order fails to put the court’s directive into execution, ending the litigation or a separable branch of it. Festinger v. Kantor, 264 Ark. 275, 571 S.W.2d 82 (1978). For the above reasons, I agree with the court’s decision to dismiss the appeal. The parties, of course, are free to better develop below the First Amendment — Right of Privacy constitutional arguments posed in this attempted appeal so this court can consider the constitutionality of § 16-13-318 in any future appeal from the lower court’s decree in this case.   Of course, if appellant prevailed on appeal, the earlier closed trial proceeding, which is required to be reported in its entirety, would become open in the sense that a transcript would then be available. See In the Matter of Administrative Order Number 4, per curiam (May 6, 1991).